Citation Nr: 1538212	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  12-17 491	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for degenerative disc disease (DDD), lumbar spine, rated as 10 percent disabling prior to March 11, 2015 and 40 percent disabling from March 11, 2015.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to July 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which continued a 10 percent rating for DDD, lumbar spine.

In March 2015, during the pendency of appeal, the RO increased the rating for DDD, lumbar spine to 40 percent, effective March 11, 2015.  This decision constitutes a partial grant of the benefits sought on appeal; therefore, the issue remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).


FINDING OF FACT

On August 3, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant, through his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, through his representative, Alabama Department of Veterans Affairs, withdrew his appeal in writing in August 2015.  The Veteran stated that he was recently awarded an increase to 40 percent for his DDD, lumbar spine, and that he was satisfied with the rating and wished to "completely withdraw my appeal."  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of an increased rating for DDD, lumbar spine is dismissed.




		
H. SEESEL
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


